DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 103-119 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer et al. (US 2018/0099178).

Schaefer teaches regarding claim:

103.  A method comprising providing to a first rower on a first rowing machine an audio or video presentation of motion of another rower on a second rowing machine or in a shell on water, the motion of the other rower including a series of rowing strokes, the other rower being subjected to varying resistance by the second rowing machine or the shell on water during the series of rowing strokes, the motion of the other rower corresponding to data representing parameters of the motion for the series of rowing strokes of the other rower, and causing the first rowing machine to subject the first rower to a resistance for a series of rowing strokes of the first rower 

104.  The method of claim 103 in which the audio or video presentation is provided to the first rower in real-time with respect to the motion of the other rower on the second rowing machine or in the shell on water (during real exercise as discussed in [0041]).

105.  The method of claim 103 in which the audio or video presentation is pre-recorded (as discussed in [0010]).

106.  The method of claim 103 comprising enabling the user to select the audio or video presentation from among a library of available presentations (as discussed in [0010]).

107.  The method of claim 103 in which the parameters represented by the data include one or more of the other rower's stroke rate, the other rower's stroke length, and a power measurement (as discussed in [0041]).

108.  The method of claim 103 in which the other rower is in a shell on water and the parameters represented by the data comprise one or more of a speed of the shell and a distance traveled or remaining (as discussed in [0042]) .

109.  The method of claim 103 in which the video presentation is from one or a combination of two or more of the following perspectives: a view seen by the other rower; a view directed from 

110.  The method of claim 109 comprising enabling the first rower to toggle among two or more of the perspectives while rowing on the rowing machine (as discussed in [0042]).

111.  The method of claim 110 in which the video presentation shows a multi-person shell (as discussed in [0042]).

112.  The method of claim 103 comprising governing a speed of the video presentation to match a speed of the first rower based on the relative speed of the shell and the first rower or on the stroke rate of the second rower and the stroke rate of the first rower or both (as discussed above, particularly [0041] and [0042])

113.  The method of claim 112 comprising presenting to the first rower information about a speed or stroke rate of the first rower and a speed or stroke rate of the second rower (as discussed in [0041]-[0042]).

114.  The method of claim 103 in which the video presentation comprises a combination of a foreground and a background recombined from two different video clips (composite virtual settings created from multiple sources as per [0042]).

115.  The method of claim 103 in which the video presentation comprises overlays (to form a complete virtual environment as discussed above).



117.  The method of claim 103 in which the audio or video presentation is provided in real time from a shell through a server ([0039], wherein real teams can be virtual or on water as discussed in the paragraphs cited above).

118.  The method of claim 103 in which the presentation is received at the second rowing machine wirelessly (wireless as per [0035]).

119.  The method of claim 103 in which the audio or video presentation includes a computer generated overlay presenting performance metrics of the first rower (via VR as per [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784